DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32-36, 41-44 and 48-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim [WO 2018/084495 in IDS].
As claims 32, 52 and 54, Lim discloses an apparatus and method of transmitting a plurality of data symbols, the method comprising: transmitting a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [OOK pulse, Par. 008, 118, Fig 14, 17-20]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Fig 17-20, the sync sequence or preamble of wakeup packet is transmitted from node which includes two antenna, Fig 11, wherein the sync sequence or preamble  is cyclically shifted within the on period by a respective random or pseudorandom factor, Par. 013, 155-159,, the cyclic value applies to on period may be different “ random” and selective diversity “means a receiver can select one of signal that transmitter send”, Par. 0103].
As claims 33 and 44, Lim discloses the signal portion comprises at least a part of an OFDM symbol [Par. 120].
	As claim 34, Lim discloses the transmitting comprises transmitting the first signal from a first antenna [Fig 11 discloses the signal is transmitted via antenna].
As claim 35, Lim discloses transmitting a second on-off keyed signal corresponding to the data symbols from a second antenna; wherein the second signal comprises a plurality of on periods and a plurality of off periods; and wherein each on period of the second signal comprises a second signal portion cyclically shifted in the on period by a respective random or pseudorandom factor [Fig 17-20, the sync sequence or preamble of wakeup packet is transmitted from node which includes two antenna, Fig 11, wherein the sync sequence or preamble  is cyclically shifted within the on period by a respective random or pseudorandom factor, Par. 013, 155-159,, the cyclic value applies to on period may be different “ random” and selective diversity “means a receiver can select one of signal that transmitter send, Par. 0103].
As claim 36, Lim discloses the first signal portion and the second signal portion are identical [Fig 11 discloses a node which includes two antenna for send a signal via two antenna using MIMO function and Par. 103 discloses selective diversity “means a receiver can select one of signal that transmitter send wherein the first and second signal are identical, same, duplicated etc…].
As claims 41, 48, Lim discloses the data symbols comprise at least part of a wake up packet (WUP) [Fig 11-12, WUP for WUR comprising data symbols].
	As claims 42, 49, Lim discloses the data symbols comprise at least part of an IEEE 802.11ba wake up packet (WUP) [Fig 11-12, WUP for WUR comprising data symbols which is defined in standard of 802.11ba].
	As claim 50, Lim discloses waking up device upon receipt of the WUP [Fig 11-12 discloses a receiver to wake up main transmitter after receiving WUP at WUR].
As claim 51, Lim disclose 802.11 receiver [Fig 11-12 and Par. 0002].
As claims 43, 53 and 55, Lim discloses method of receiving a plurality of data symbols, the method comprising: receiving a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [OOK pulse, Par. 008, 118, Fig 14, 17-20]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Fig 17-20, the sync sequence or preamble of wakeup packet is transmitted from node which includes two antenna, Fig 11, wherein the sync sequence or preamble  is cyclically shifted within the on period by a respective random or pseudorandom factor, Par. 013, 155-159,, the cyclic value applies to on period may be different “ random” and selective diversity “means a receiver can select one of signal that transmitter send, Par. 0103].
Claim(s) 32-36, 38, 41-45 and 48-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shellhammer [US 2019/0342828 includes provisional application 62/665293].
As claims 32, 52 and 54, Shellhammer discloses an apparatus and method of transmitting a plurality of data symbols, the method comprising: transmitting a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [Fig 2, Ref 205 for transmitting a WUP wherein WUP includes OOK signal corresponding  data symbols to receiver Ref 210, Par. 0050]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0017, 0051-0053].
As claims 33 and 44, Shellhammer discloses the signal portion comprises at least a part of an OFDM symbol [Par. 0036, 0054 and 0064].
	As claim 34, Shellhammer discloses the transmitting comprises transmitting the first signal from a first antenna [Par. 0087 discloses the signal is transmitted via antenna].
As claim 35, Shellhammer discloses transmitting a second on-off keyed signal corresponding to the data symbols from a second antenna; wherein the second signal comprises a plurality of on periods and a plurality of off periods; and wherein each on period of the second signal comprises a second signal portion cyclically shifted in the on period by a respective random or pseudorandom factor [Fig 3, Ref 320 and Par. 0087 discloses the signal transmitted via a set of antenna such as a first and second wherein each on period of the second signal comprises a second signal portion cyclically shifted in the on period by a respective random or pseudorandom factor, Par. 0017].
As claim 36, Shellhammer discloses the first signal portion and the second signal portion are identical [Par. 0087 discloses transmitter transmit signal via antenna, so, the signal transmits on the first antenna is same as the signal transmits on the second antenna].
As claims 38 and 45, Shellhammer discloses Huang discloses the first signal comprises a multi-carrier signal [Par. 0050].
As claims 41 and 48, Shellhammer discloses the data symbols comprise at least part of a wake up packet (WUP) [Par. 0097, WUP for WUR comprising data symbols].
	As claims 42 and 49, Shellhammer discloses the data symbols comprise at least part of an IEEE 802.11ba wake up packet (WUP) [Par. 0076 discloses WUP for WUR comprising data symbols which is defined in standard of 802.11ba].
	As claim 50, Shellhammer discloses waking up device upon receipt of the WUP [Fig 11-12 discloses a receiver to wake up main transmitter after receiving WUP at WUR].
As claim 51, Shellhammer discloses 802.11 receiver [Par. 0076].
As claims 43, 53 and 55, Shellhammer discloses method of receiving a plurality of data symbols, the method comprising: receiving a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [Fig 2, Ref 205 for transmitting a WUP wherein WUP includes OOK signal corresponding  data symbols to receiver Ref 210, Par. 0050]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0017, 0051-0053].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Huang [US 2019/0174413].
As claim 37, Lim fails to disclose what Huang discloses the second signal portion is obtained by cyclically shifting the first signal portion [Fig 3B discloses the WUR packet of Tx2 is cyclic shift from WUR packet of TX1, Par. 0077-0079].
Since, Lim suggest the use of diversity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying cyclic shift value into the first signal in order to obtain a second signal as disclosed by Huang into the teaching of Lim.  The motivation would have been to improve the frequency selective for channel.
As claims 38 and 45, Huang discloses the first signal comprises a multi-carrier signal [Par. 0128-0129, 0162].
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Huang [US 2019/0174413].
As claim 37, Shellhammer fails to disclose what Huang discloses the second signal portion is obtained by cyclically shifting the first signal portion [Fig 3B discloses the WUR packet of Tx2 is cyclic shift from WUR packet of TX1, Par. 0077-0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying cyclic shift value into the first signal in order to obtain a second signal as disclosed by Huang into the teaching of Shellhammer.  The motivation would have been to improve the frequency selective for channel.
Claim(s) 39-40, 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Park [WO 2018/105849, In IDS].
As claims 39 and 46, Lim fails to disclose what Park discloses each data symbol corresponds to an on period and an off period in a respective symbol period; and wherein an order of the on period and the off period in each symbol period is based on the data symbol corresponding to the symbol period [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting  the order of the symbol period includes on and off period based on Manchester coding as disclosed by Park into the teaching of Lim. The motivation would have been to obtain the quality of signal.
As claims 40 and 47, Park discloses the order of the on period and the off period in each symbol period is selected based on Manchester coding of the corresponding data symbol [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
Claim(s) 39-40 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Park [WO 2018/105849, In IDS].
As claims 39 and 46, Shellhammer fails to disclose what Park discloses each data symbol corresponds to an on period and an off period in a respective symbol period; and wherein an order of the on period and the off period in each symbol period is based on the data symbol corresponding to the symbol period [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
	Since, Shellhammer suggest the use of Manchester and OOK. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting  the order of the symbol period includes on and off period based on Manchester coding as disclosed by Park into the teaching of Shellhammer. The motivation would have been to improve the quality of signal.
As claims 40 and 47, Park discloses the order of the on period and the off period in each symbol period is selected based on Manchester coding of the corresponding data symbol [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
Claim(s) 32-36, 38, 41-45 and 48-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer [US 2019/0273647 has a provisional application 62/638922] in view of Shellhammer [US 2019/0342828 includes provisional application 62/665293].
As claims 32, 52 and 54, Shellhammer ‘647 discloses an apparatus and method of transmitting a plurality of data symbols, the method comprising: transmitting a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [Fig 2, Ref 105 for transmitting a WUP wherein WUP includes OOK on and off period corresponding to data symbol to receiver 115, Par. 0052, 0059]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0065, 0072, 0083-0084, 0119]. However, Shellhammer ‘647 fails to disclose a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor.  In the same field of endeavor, Shelhammer ‘ 828 discloses a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0017, 0051-0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor as disclosed by Shellhammer ‘828 into the teaching of Shellhammer  ‘647.  The motivation would have been to improve the system.
As claims 33 and 44, Shellhammer ‘647 discloses the signal portion comprises at least a part of an OFDM symbol [Par. 0017].
	As claim 34, Shellhammer ‘647 discloses the transmitting comprises transmitting the first signal from a first antenna [Fig 2 discloses the signal ref 230 is transmitted via antenna Ref 210].
As claim 35, Shellhammer ‘647 discloses transmitting a second on-off keyed signal corresponding to the data symbols from a second antenna; wherein the second signal comprises a plurality of on periods and a plurality of off periods [Fig 2, Ref 105 for transmitting a WUP wherein WUP includes OOK on and off period corresponding to data symbol to receiver 115, Par. 0052, 0059, Ref 230-b is second signal]; wherein each on period comprises a second signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0065, 0072, 0083-0084, 0119]. However, Shellhammer ‘647 fails to disclose a second signal portion cyclically shifted within the on period by a respective random or pseudorandom factor.  In the same field of endeavor, Shellhammer ‘ 828 discloses a second signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0017, 0051-0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor as disclosed by Shellhammer ‘828 into the teaching of Shellhammer  ‘647.  The motivation would have been to improve the system.
As claim 36, Shellhammer ‘647 discloses the first signal portion and the second signal portion are identical [Fig 2 discloses a node 105 which includes two antenna for send a signal such as Ref 230-a and 230-b via two antenna].
As claims 38 and 45, Shellhammer discloses Huang discloses the first signal comprises a multi-carrier signal [Par. 0049].
As claims 41 and 48, Shellhammer ‘647 discloses the data symbols comprise at least part of a wake up packet (WUP) [Fig 2, Ref 230 indicates WUP for WUR comprising data symbols].
	As claims 42, 49, Shellhammer ‘647 discloses the data symbols comprise at least part of an IEEE 802.11ba wake up packet (WUP) [Par. 0045, WUP for WUR comprising data symbols which is defined in standard of 802.11ba].
	As claim 50, Shellhammer ‘647 discloses waking up device upon receipt of the WUP [Fig 2,  117-a will wake up 116 after receiving 230 WUP].
As claim 51, Shellhammer ‘647 802.11 receiver [Fig 2 and Par. 0045].
As claims 43, 53 and 55, Shellhammer ‘647 discloses method of receiving a plurality of data symbols, the method comprising: receiving a first on-off keyed signal corresponding to the data symbols, the first signal comprising a plurality of on periods and a plurality of off periods [Fig 2, Ref 105 for transmitting a WUP wherein WUP includes OOK on and off period corresponding to data symbol to receiver 115, Par. 0052, 0059]; wherein each on period comprises a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0065, 0072, 0083-0084, 0119]. However, Shellhammer ‘647 fails to disclose a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor.  In the same field of endeavor, Shelhammer ‘ 828 discloses a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor [Par. 0017, 0051-0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a first signal portion cyclically shifted within the on period by a respective random or pseudorandom factor as disclosed by Shellhammer ‘828 into the teaching of Shellhammer  ‘647.  The motivation would have been to improve the system.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer ‘828 and ‘647 in view of Huang [US 2019/0174413].
As claim 37, Shellhammer ‘828 and ‘647  fail to disclose what Huang discloses the second signal portion is obtained by cyclically shifting the first signal portion [Fig 3B discloses the WUR packet of Tx2 is cyclic shift from WUR packet of TX1, Par. 0077-0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying cyclic shift value into the first signal in order to obtain a second signal as disclosed by Huang into the teaching of Shellhammer ‘828 and ‘647.  The motivation would have been to improve the frequency selective for channel.
Claim(s) 39-40 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer ‘647 and ‘828 in view of Park [WO 2018/105849, In IDS].
As claims 39 and 46, Shell Hammer ‘647 and ‘828 fail to disclose what Park discloses each data symbol corresponds to an on period and an off period in a respective symbol period; and wherein an order of the on period and the off period in each symbol period is based on the data symbol corresponding to the symbol period [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
	Since, Shellhammer ‘647 and ‘828 suggest the use of Manchester and OOK. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting  the order of the symbol period includes on and off period based on Manchester coding as disclosed by Park into the teaching of Shellhammer. The motivation would have been to improve the quality of signal.
As claims 40 and 47, Park discloses the order of the on period and the off period in each symbol period is selected based on Manchester coding of the corresponding data symbol [Pages 10:12-30:32 such as “The first information and the second information are composed of an on signal and an off signal. For example, the information 0 may be configured in the order of the on signal and the off signal, and the information 1 may be configured in the order of the off signal and the on signal. Alternatively, the information 0 may be configured in the order of the off signal and the on signal, and the information 1 may be configured in the order of the on signal and the off signal. The on signal may indicate 1, and the off signal may indicate 0. That is, the first information and the second information may also be considered to have”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kristem [US 2019/0281548] discloses a method and system for sending a OOK signal which includes on and off period wherein on symbol is cyclic shift based on random value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414